Citation Nr: 0812317	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for left hip 
arthralgia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right ankle 
disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date prior to September 11, 
2002, for the assignment of a 30 percent evaluation for right 
ankle disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to an initial evaluation greater than 50 
percent for depression.

6.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a service-connected 
disorder.

7.  Entitlement to service connection for residuals of a 
right bicep tear, to include as secondary to a service-
connected disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.

9.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 for a period of hospitalization in excess of 21 days 
from May 13, 2002, to June 3, 2002, for treatment of a 
service-connected disorder.

10.  Entitlement to a total disability rating for 
compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

The issues of entitlement to service connection for 
post-traumatic stress disorder (PTSD); entitlement to an 
initial evaluation greater than 50 percent for depression, 
whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
back disorder, and entitlement to a total rating for 
compensation purposes based upon individual unemployability 
(TDIU) are addressed in the Remand portion of the decision 
below, and are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's left hip arthralgia is manifested by 
objective x-ray evidence of degenerative arthritis, but not 
by flexion of the left thigh limited to 30 degrees or less.

2.  The veteran's right ankle disorder is manifested by 
anklyosis of the ankle at 0 degrees of dorsiflexion, and by 
functional loss manifested by decline in endurance, 
interference with sitting and standing, impact on weight 
bearing, pain, and fatigue, which does not comprise 
additional disability not already contemplated by the 
currently assigned evaluation.

3.  The veteran filed a claim for entitlement to an increased 
evaluation for a right ankle disorder on May 31, 2002.

2.  The evidence of record does not demonstrate a factually 
ascertainable increase in the right ankle disorder within the 
one-year period preceding May 31, 2002.

4.  The weight of the evidence of record reflects that the 
veteran's summer 2002 falling incident was the proximate 
result of his right ankle disorder.

5.  The evidence of record does not relate the veteran's 
right shoulder disorder to service or to a service-connected 
disorder.

6.  The evidence of record relates the veteran's residuals of 
a right bicep tear to the 2002 falling incident caused by the 
veteran's right ankle disorder.

7.  The evidence of record reflects that the veteran was an 
inpatient at a VA facility from May 13, 2002, to June 3, 
2002, for treatment of depression, dysthymia, substance-
induced mood disorder, and substance abuse.

8.  The evidence of record does not indicate that, during the 
period May 13, 2002, to June 3, 2002, the veteran was 
hospitalized due to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for left hip 
arthralgia are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5252 
(2007).

2.  The criteria for an increased evaluation for right ankle 
disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007).

3.  The criteria for an effective date prior to July 12, 
2002, for a 30 percent evaluation for right ankle disorder 
are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2007).

4.  A right shoulder disorder was not incurred in or 
aggravated by military service, and is not proximately due 
to, or the result of, a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).

5.  Residuals of a right bicep tear are proximately related 
to a service-connected disorder.  38 U.S.C.A. §§ 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2007).

6.  The criteria for a temporary total disability evaluation 
due to treatment for a service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.29 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The September 2005 Board decision denied the veteran's claims 
for entitlement to service connection for PTSD, service 
connection for a right shoulder disorder, to include as 
secondary to a service-connected disorder; service connection 
for residuals of a right bicep tear, to include as secondary 
to a service-connected disorder; whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for a back disorder.  Moreover, while 
the September 2005 Board decision granted an increased 
evaluation, from 20 percent to 30 percent, for the veteran's 
right ankle disorder, it denied an evaluation greater than 30 
percent for the right ankle disorder.  The veteran appealed 
the denial of these five issues to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to an April 
2007 Order granting an April 2007 Joint Motion for Remand 
(Joint Motion), these five issues have been remanded to the 
Board.

A letter was sent to the veteran and his attorney on October 
11, 2007, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney in January 2008, 
providing a copy of the Joint Motion and reiterating the 
issues on appeal.   

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2007).  Here, the Court remanded the Board's 
decision in this matter, finding that the VA had not met its 
statutory and regulatory duty to notify, duty to assist, or 
provide adequate reasons and bases for the respective issues 
on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Therefore, the Board finds 
that its decision of September 11, 2005 failed to provide the 
veteran due process under the law.  Accordingly, in order to 
prevent prejudice to the veteran, the September 2005 decision 
of the Board must be vacated with respect to the issue 
remanded by the Court (service connection for PTSD, service 
connection for a right shoulder disorder; service connection 
for residuals of a right bicep tear; whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for a back disorder; and entitlement to 
an evaluation greater than 30 percent for right ankle 
disorder), and a new decision is entered as if that Board 
decision had never been issued.

Additionally, the Board's September 2005 decision remanded 
three issues: entitlement to service connection for an 
acquired mental disorder, other than PTSD; entitlement to a 
temporary total rating under 38 C.F.R. § 4.29 for a period of 
hospitalization in excess of 21 days from May 13, 2002, to 
June 3, 2002, for treatment of a service-connected disorder; 
and TDIU.  By a March 2006 rating decision, service 
connection for depression was granted, and a 50 percent 
evaluation assigned, effective July 12, 2002.  However, the 
veteran disagreed with that evaluation, and has since 
perfected his appeal with respect to a higher initial 
evaluation for depression.  Accordingly, the issue of 
entitlement to an initial evaluation greater than 50 percent 
for depression is now before the Board, and the issues 
concerning the May 2002 temporary total evaluation and TDIU 
return following the September 2005 Remand.

Finally, by the Board's September 2005 decision, a 30 percent 
evaluation, but no greater, was granted for the veteran's 
right ankle disorder.  The Board's grant of this evaluation 
was promulgated in a November 2003 rating decision.  However, 
the veteran disagreed with the effective date assigned by the 
RO, and has since perfected an appeal with respect to same.  
Accordingly, the issue of entitlement to an effective date 
prior to July 12, 2002, for the assignment of a 30 percent 
valuation for right ankle disorder is now before the Board.

With respect to the veteran's claims for service connection, 
increased ratings, earlier effective date, and total 
temporary evaluation, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  
Prior to initial adjudication of the veteran's claim, letters 
dated in August 2002, October 2002, and January 2005 
satisfied the duty to notify provisions; additional letters 
were sent in March 2006 and May 2006.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in July 2003; the 
Board also notes that an extensive amount of VA and private 
treatment records concerning the issues on appeal, dated from 
that time through August 2007, are also of record, the 
contents of which were considered in the Board's 
determination that an additional VA examination is not 
required.  38 C.F.R. § 3.159(c) (4).  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Increased Rating Claims

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  

Left Hip Arthralgia

In a February 1985 rating decision, the RO granted service 
connection for left hip arthralgia, on the basis that there 
was a direct causal relationship between that disorder and 
the veteran's previously service-connected right ankle 
disorder, and assigned a noncompensable evaluation, effective 
November 6, 1983, under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5252.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5252 
(2007).  This evaluation was continued by an October 1990 
rating decision.  The veteran filed a claim for increase in 
May 2002.  In a February 2004 rating decision, that 
evaluation was increased to 10 percent, effective July 9, 
2003, the date of the veteran's VA examination.  The veteran 
contends that a higher evaluation is warranted.


In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  The hyphenated diagnostic code with respect to the 
veteran's left hip arthralgia indicates that traumatic 
arthritis, under Diagnostic Code 5010, is the service-
connected disorder, and limitation of flexion of the thigh, 
under Diagnostic Code 5252, is the residual condition.

Diagnostic Code 5010 contemplates traumatic arthritis, and 
directs that such a disability, as substantiated by x-ray 
findings, be rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

Diagnostic Code 5252 contemplates limitation of flexion of 
the thigh.  Accordingly, a 10 percent evaluation is warranted 
when flexion is limited to 45 degrees; a 20 percent 
evaluation is warranted when flexion is limited to 30 
degrees; a 30 percent evaluation is warranted when flexion is 
limited to 20 degrees; and a 40 percent evaluation is 
warranted when flexion is limited to 10 degrees.  38 C.F.R. 
§ 4.71, Diagnostic Code 5252.  For reference, normal flexion 
of the hip is from 0 to 125 degrees, and normal abduction of 
the hip is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II 
(2007).

X-ray evidence of arthritis of the left hip is documented in 
both the July 2003 VA examination and January 2007 VA 
outpatient x-rays, thus meriting the currently assigned 10 
percent evaluation.  However, the evidence does not support 
an evaluation greater than 10 percent under Diagnostic Codes 
5010 or 5252.  The evidence of record shows that the 
veteran's left hip range of motion had flexion to 125 
degrees, or a full range of motion.  As the next highest 
evaluation requires flexion of the thigh to be limited to 30 
degrees, an evaluation greater than 10 percent under 
Diagnostic Code 5252 is not warranted.  

The Board has also considered other diagnostic codes 
pertaining to the hip.  However, as anklyosis of the hip, 
other impairment of the hip, flail joint of the hip, and 
impairment of the femur are not shown, and extension of the 
thigh is not limited to 5 degrees or less, Diagnostic Codes 
5250, 5251, 5253, 5254, or 5255 are not for application.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250-5251, 5253-5255 
(2007).

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The evidence 
reflects that the veteran experiences dull left hip pain, 
causing difficulty in finding a comfortable sleeping 
position.  Moreover, it was noted during the July 2003 VA 
examination that although the veteran had full range of 
motion of the left hip, the range was painful from 110 
degrees to 125 degrees.  However, the veteran is not entitled 
to an increased evaluation based on these provisions because 
the range of motion is not additionally limited by the pain 
in question, and the record shows no additional functional 
impairment, fatigability, incoordination, or weakness, beyond 
that already contemplated within a 20 percent evaluation.  38 
C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

As noted above, the veteran was afforded a VA examination, in 
part with respect to his left hip arthralgia, in July 2003.  
However, even though all VA treatment records dated from that 
time through July 2005, as well as from January 2007 to 
January 2008, were obtained and associated with the claims 
file, there is only a single instance where the veteran was 
seen for his left hip disorder (a January 2007 x-ray 
confirming evidence of minimal left hip degenerative changes) 
during that timeframe, and he has not identified any 
additional treatment he received either at VA or at a private 
facility.  Accordingly, absent other evidence of treatment 
for a left hip disorder, and relying on the evidence 
currently of record, an evaluation greater than 10 percent 
for left hip arthralgia is not warranted.  

Because the criteria required for an evaluation greater than 
10 percent are not met with respect to the veteran's left hip 
arthralgia, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Disorder

In an April 1976 rating decision, the RO granted service 
connection for a right ankle disorder, and assigned a 20 
percent evaluation, effective January 3, 1976, under 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007).  Most recently, the veteran 
filed a claim for increase in May 2002.  In a February 2003 
rating decision, the RO continued the 20 percent evaluation, 
but a September 2005 Board decision found that an increased 
evaluation to 30 percent was warranted based on the objective 
findings of the July 2003 VA examination.  In promulgating 
the Board's decision, the RO assigned a 30 percent evaluation 
for the veteran's right ankle disorder in a November 2005 
rating decision, effective September 11, 2002, but 
recharacterized the veteran's right ankle disability as 
anklyosis of the ankle under Diagnostic Code 5270.  

The Board will first address schedular considerations based 
on all the evidence for the rating period in question, to 
include that associated with the claims file following the 
Board's September 2005 decision and the April 2007 Joint 
Motion.  Under Diagnostic Code 5270, anklyosis of the ankle 
warrants a 30 percent evaluation if the ankle is fixed in 
plantar flexion at an angle between 30 degrees and 40 degrees 
or in dorsiflexion at an angle between zero degrees and 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007).  
The maximum 40 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle of more than 40 degrees; 
in dorsiflexion at an angle of more than 10 degrees; or with 
abduction, adduction, inversion, or eversion deformity.  Id.

The Court, citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th 
ed. 1994), has repeatedly recognized that, at least for VA 
compensation purposes, anklyosis is defined as "immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure."  See Colayong v. West, 12 Vet. App. 
524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  In this case, the evidence does not support an 
evaluation greater than 30 percent under Diagnostic Code 
5270, as the vast majority of the VA and private treatment 
records show some plantar flexion and dorsiflexion of the 
ankle.  The only evidence of record that notes that the 
veteran's right ankle is anklyosed is the July 2003 VA 
examination report, which notes that there is anklyosis with 
the foot positioned at a 90 degree angle, or essentially in a 
position of 0 degrees dorsiflexion.  Applying this evidence 
to the rating criteria shows that a 30 degree evaluation 
continues to be warranted under Diagnostic Code 5270, as a 40 
percent evaluation would require anklyosis with the foot 
positioned in dorsiflexion at an angle of more than 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  
Accordingly, an evaluation greater than 30 percent under 
Diagnostic Code 5270 is not warranted.

The Board has also considered other diagnostic codes 
pertaining to the ankle.  However, Diagnostic Codes 5271, 
5272, 5273, and 5274, which contemplate limited motion of the 
ankle, anklyosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, or residuals of an 
astragalectomy, respectively, do not provide for evaluations 
greater than that currently assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5271-5274 (2007).  Thus, these diagnostic 
codes are not for application.

In its April 2007 Joint Motion, the Court noted that the 
Board's September 2005 decision granted a 30 percent 
evaluation under Diagnostic Code 5270, but found that a 30 
percent evaluation was not warranted "for anklyosis of the 
ankle at an unfavorable angle or under 38 C.F.R. § 4.40 for 
functional loss or pursuant to DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995)."  However, the Joint Motion concluded that 
the Board failed to consider whether the veteran's right 
ankle disorder's limitation of motion due to pain causes 
functional loss, and also whether his right ankle disorder 
"causes any other type of functional loss such as inability 
to perfect 'the normal working movements of the body with 
normal excursion, strength, speed, coordination, or 
endurance. . . .'"  Moreover, the Joint Motion noted that 
the Board must also consider whether functional loss exists 
under 38 C.F.R. § 4.45, and address "some of the 
considerations in evaluating a joint disability, [including] 
. . . 'disturbance of locomotion, [and] interference with 
sitting, standing, and weight-bearing.'  38 C.F.R. § 4.45."

Several treatment records, including an October 2002 VA 
outpatient treatment record, note that the veteran had an 
antalgic gait.  The July 2003 VA examination show evidence of 
abnormal levels of endurance, in that the veteran was not 
able to stand for more than 1 hour, walk for more than 5 
minutes at a time, or walk at a fast pace; these examination 
findings also reflect interference with sitting and standing.  
See 38 C.F.R. § 4.45 (2007).  Moreover, May 2002 and June 
2002 VA outpatient treatment record reflect that with weight 
bearing, the part of the veteran's foot near his ankle was 
subject to pronation.  

However, the purpose of consideration of functional loss with 
respect to joint disabilities is to provide for additional 
disability caused by the manifestations of functional loss 
that is not already contemplated by the currently assigned 
rating.  In this case, the next highest evaluation 
contemplates anklyosis where the ankle joint is fixed in 
plantar flexion at an angle of more than 30 degrees; in 
dorsiflexion at an angle of more than 10 degrees; or with 
abduction, adduction, inversion, or eversion deformity.  
While the medical records at issue in this matter reflect 
complaints of decline in endurance, interference with sitting 
and standing, impact on weight bearing, as well as severe 
pain and fatigue, all as noted on VA examination in July 
2003, the Board does not find that a higher rating is 
warranted in this matter.  

In recognizing the severity of the veteran's disability, and 
that anklyosis of any joint no matter what angle is severe, 
the fact remains that the veteran's ankle is essentially 
anklosed at 0 degrees dorsiflexion.  None of the above 
manifestations of the disorder that comprise functional loss 
create additional disability such that the ankle would be 
fixed at more than 30 degrees plantar flexion, or more than 
10 degrees dorsiflexion.  Again, recognizing the severity of 
the disability, anklyosis at 0 degrees plantar flexion allows 
the possibility of the entire foot to be placed on the 
ground.  The evidence does not reflect that the 
manifestations comprising functional loss in this case 
prevent that from occurring, which would essentially be the 
case if the ankle were anklosed at more than 30 degrees 
plantar flexion or more than 10 degrees dorsiflexion.  
Moreover, the manifestations of functional loss shown do not 
essentially cause abduction, adduction, inversion, or 
eversion deformity.  Although, as noted above, the May 2002 
and June 2002 VA outpatient treatment record note foot 
pronation subject to weight bearing, the evidence does not 
show that the manifestations of functional loss create either 
inversion or eversion, or an abduction or adduction, of the 
ankle that constitutes a deformity.  Accordingly, even with 
consideration of the functional loss exhibited by the 
veteran's service-connected right ankle disorder, an 
evaluation greater than 30 percent is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321 (b) (1).  To that end, 
extraschedular evaluation referrals are generally made in 
cases where the evidence presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See id.  In this regard, 
the schedular evaluations in this case are not inadequate, as 
the medical evidence reflects that the manifestations 
required for the next higher rating.  It has not been shown 
by the evidence of record that the veteran's right ankle, in 
and of itself causes marked interference with employment or 
has required frequent periods of hospitalization.  Therefore, 
in the absence of those factors enumerated in 38 C.F.R. § 
3.321 (b) (1), the criteria for submission for consideration 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) 
(1) are not met.  Accordingly, the RO's decision not to refer 
this issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct.

Because the criteria for an evaluation greater than 30 
percent for right ankle disorder are not met, the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Earlier Effective Date for 30 Percent Evaluation, Right Ankle 
Disorder

The Board's September 2005 decision concluded that based on 
the objective findings of the July 2003 VA examination, a 30 
percent evaluation was warranted for the veteran's right 
ankle disorder.  To that end, a November 2005 rating decision 
assigned a 30 percent evaluation for the veteran's right 
ankle disorder, effective September 11, 2002, "the date we 
received [the veteran's] claim for an increased evaluation."  
However, the veteran, through his attorney, has asserted in 
his August 2006 notice of disagreement and June 2007 
substantive appeal that an earlier effective date is 
warranted.  Specifically, the veteran's attorney noted in the 
August 2006 notice of disagreement that the effective date 
should be at least as early as September 11, 2001.

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) 
(1).  An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  38 
C.F.R. § 3.400(o) (2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. § 
5110(b) (2); 38 C.F.R. § 3.400(0) (2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is based on the 
evidence in the veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

Review of the veteran's claims file reveals that the RO 
recognized a September 11, 2002, letter from the veteran as 
his claim for an increased evaluation.  However, a May 2002 
letter in the claims file from the veteran's representative 
(prior to the veteran's retaining of an attorney), enclosing 
a statement from the veteran, requests that the memorandum be 
used as the veteran's "request for entitlement to increased 
evaluation [o]f his ankle . . . ."  The Board considers this 
memorandum to be a claim for an increased evaluation for the 
veteran's right ankle disorder.  Thus, the date of the 
receipt of the veteran's claim for an increased evaluation 
was May 31, 2002.  As noted above, the date that entitlement 
arose was July 9, 2003, the date of the VA joints 
examination.  Accordingly, the later of the date of claim and 
the date of entitlement was is July 9, 2003.  Accordingly, 
under the general rule, the proper effective date is July 9, 
2003, and therefore, an effective date prior to that 
currently assigned, September 11, 2002, is not warranted.

An effective date prior to September 11, 2002, therefore, is 
permissible only under the exception in 38 C.F.R. § 3.400(o) 
(2).  To obtain an earlier effective date under the 
exception, the evidence must demonstrate a factually 
ascertainable increase in the right ankle disorder to a 30 
percent evaluation, in the period up to one year prior to the 
date of the veteran's claim for increase, or beginning May 
31, 2001.  However, the evidence of record for this period 
does not support an evaluation greater than 30 percent for a 
right ankle disorder.  As noted above, the VA treatment 
records and private medical records dated during this time do 
not show that the veteran's right ankle is fixed in plantar 
flexion at an angle of more than 40 degrees, in dorsiflexion 
at an angle of more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity, as would be 
required for a 40 percent evaluation.  Accordingly, an 
effective date prior to September 11, 2002 is not warranted.

By assigning an effective date of September 11, 2002, rather 
than assigning the date that entitlement arose, July 9, 2003, 
the RO has assigned an effective date that benefited the 
veteran beyond the technical requirements of the law.  See 
Williams v. Gober, 10 Vet. App. 447, 452 (1997).

Because the criteria for an effective date prior to September 
11, 2002, for the assignment of a 30 percent evaluation for 
right ankle disorder are not met, the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

The veteran asserts that the pain and instability manifest by 
his service-connected right ankle disorder led to a summer 
2002 incident wherein his ankle gave out and he fell.  He 
further asserts that in attempting to pull himself up from 
this fall, he sustained both a right bicep tear and injured 
his right shoulder.  In its April 2007 Joint Motion, the 
Court concluded that the Board did not provide adequate 
reasons and bases for denying the veteran's claim for 
entitlement to service connection for a right shoulder 
disorder, and for residuals of a right bicep tear, both to 
include as secondary to a service-connected disorder.  
Specifically, the Court noted that in relying on a July 2003 
VA opinion, the Board failed to discuss the credibility or 
probative value of the veteran's lay statements concerning 
the "'sequence of events that led to the trauma' or the 
event of the fall."  To that end, the Court directed the 
Board to weight the positive and negative evidence and make 
findings as to whether the veteran fell due to his right 
ankle disorder.  Moreover, the Court directed the Board to, 
if finding that the fall was caused by the veteran's right 
ankle disorder, to explain why the right bicep tear and right 
shoulder disorder was "not proximately due to or the result 
of the fall, if it was incurred while Appellant was getting 
up from the fall (as posited by the veteran and the July 2003 
VA examiner)."

As noted above, the veteran asserts that his right shoulder 
disorder and his right bicep injury are the result of a 2002 
fall he argues resulted from instability related to his 
service-connected right ankle disorder.  To that end, a 
December 2001 VA outpatient treatment record notes that the 
veteran reported that he fell in the parking lot of a motel 
after his foot gave way.  He reported landing on the ground 
and injuring his right upper extremity, experiencing dull 
constant pain.  Physical examination showed slight swelling 
but normal range of motion.  X-rays showed no evidence of 
fracture or subluxation, and a normal acromioclavicular 
joint, but did show degenerative changes of the humeral head.  
The diagnoses were shoulder sprain and arm sprain.  
Similarly, in August 2002, the veteran reported that in July 
2002, while proceeding along a concrete walkway at a VA 
medical facility, the pain and instability manifested by his 
service-connected right ankle disorder became so bad that he 
fell, and in pulling himself up, he felt a sharp pain in his 
arm.  Physical examination showed deformity in the right 
bicep on contraction.  The impression was ruptured tendon of 
the right biceps muscle.  The veteran was referred for 
possibly surgical fixation depending of the level of loss of 
function.  

Subsequently, in July 2003, a VA outpatient treatment note 
recorded the veteran's report of a right bicep tear with 
chronic achiness.  Objective examination noted a bulging mass 
in the biceps.  During the veteran's VA examination the same 
month, he reported the summer 2002 falling incident, which he 
stated led to a separation injury to the right bicep and 
subsequent pain in the right shoulder.  Objective examination 
noted a full range of motion in the right shoulder, but 
tenderness to palpation.  Deformity of the right bicep on 
contraction, with lateral head lacking conformity, was also 
noted.  The diagnosis was degenerative changes of the 
bilateral acromioclavicular joints, narrowing of the right 
glen humeral joint space, and biceps tear of the right upper 
extremity.  Finally, in an August 2007 VA outpatient 
treatment record, the veteran reported that he was repeatedly 
falling due to instability caused by his right ankle 
disorder.

To that end, the July 2003 VA examiner opined that to state 
whether the veteran's right ankle disorder manifestations 
caused the fall itself would require speculation.  However, 
the veteran has consistently asserted that on the date in 
question, the pain of his right ankle, coupled with the 
inherent instability, became so great that he fell; in 
attempting to pull himself up, he felt a tear in the right 
bicep and shoulder pain.  Although the veteran is not a 
medical professional, he is competent to report such events, 
and the symptoms he experiences (i.e. pain, sensation of a 
muscle tear, etc.).  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (holding that lay testimony is competent to 
establish pain or symptoms).  There is no reason to find the 
veteran's statements in this regard not to be credible, and 
they have been consistent throughout the record.  

Additionally, the postservice evidence of record, to include 
pertaining to the veteran's right ankle disorder itself 
reveals a long history of pain, often severe, and 
instability.  A May 2002 VA outpatient treatment record noted 
that the veteran's ability to balance was limited; May 2002, 
June 2002 and October 2002 records record the veteran's right 
ankle pain level at least as high as 6 on a scale of 1 (low) 
to 10 (high), and note that he reported increased pain on 
ambulation.  The veteran's long-term use of assistive devices 
such as a cane and/or rocker shoe in an effort to reduce pain 
and provide additional stability to his ankle and for the 
purposes of ambulation are also documented, to include during 
the July 2003 VA examination.  

Ultimately, no opinion of record concludes that the summer 
2002 falling incident did not result from the veteran's right 
ankle disorder, and it is clear that the veteran's right 
ankle pain and instability was severe enough at the time of 
the incident to have caused temporary functional loss.  To 
that end, the severity of said symptomatology tends to 
suggest that pulling himself upright after the fall would 
have required the veteran to support his entire weight on his 
right upper extremity.  For these reasons, the Board 
concludes that the weight of the evidence of record reflects 
that the veteran's summer 2002 falling incident was the 
proximate result of his right ankle disorder.


Right Shoulder Disorder

In this case, the evidence of record does not show that the 
veteran's right shoulder disorder is related to a service-
connected disorder, to include the veteran's right ankle 
disorder.  Notwithstanding the above conclusion that there 
was a causal relationship between the veteran's service-
connected right ankle disorder and the summer 2002 falling 
incident, the evidence does not show that the veteran 
sustained a right shoulder disorder from that incident.  
Although the December 2001 VA outpatient treatment record 
reflected a diagnosis of shoulder sprain, and the veteran 
reported experiencing shoulder pain after the summer 2002 
falling incident, there is no evidence that there is a 
resulting chronic right shoulder disorder.  As noted above, 
diagnosis of a chronic disorder is one of the required 
elements to substantiate a claim for service connection.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, although x-rays taken during a December 2001 VA 
outpatient visit and the July 2003 VA examination showed 
degenerative changes of the right shoulder, the VA examiner 
opined that since the veteran's right shoulder disorder 
consisted of solely degenerative joint changes, and not of a 
fracture or other residuals of trauma, it was not likely that 
the degenerative changes were related to the 2002 falling 
incident.  No other opinions exist with respect to the 
relationship between the veteran's diagnosed right shoulder 
disorder and the summer 2002 falling incident.  Accordingly, 
absent evidence of a nexus, service connection for a right 
shoulder disorder is not warranted.

Because the evidence does not relate the veteran's right 
shoulder disorder to the 2002 summer falling incident or 
otherwise to a service-connected disorder, the preponderance 
of the evidence is against his claim for service connection.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals, Right Bicep Tear

In this case, the weight of the evidence shows that the 
veteran's residuals of a right bicep tear are proximately the 
result of his service-connected right ankle disorder.  As 
noted above, the weight of the evidence reflects that the 
veteran's summer 2002 falling incident was likely the result 
of instability and pain manifested by his right ankle 
disorder.  To that end, the July 2003 VA examiner opined that 
the veteran's right bicep injury likely resulted from when 
the veteran pulled himself up after the 2002 falling 
incident.  Accordingly, a nexus exists between the veteran's 
service-connected right ankle disorder and his claimed 
residuals of a right bicep tear.  For this reason, service 
connection for residuals of a right bicep tear is warranted.

Temporary Total Rating Under 38 C.F.R. § 4.29 (May 13, 2002, 
to June 3, 2002)

The veteran contends that he is entitled to a temporary total 
rating based on his hospitalization from May 13, 2002, to 
June 3, 2002, at a VA Medical Center (MC).  He contends that 
such hospitalization was in excess of 21 days and for 
treatment of a service-connected disorder.  

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the Schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or approved hospital 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (2007).  
Additionally, paragraph (b) of that section provides that 
notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).  

In this case, the VA inpatient treatment records note that 
the veteran's hospitalization began on May 13, 2002, and 
ended on June 3, 2002, when the veteran was transferred from 
an acute psychiatric unit to a substance abuse clinic.  Thus, 
the period of inpatient hospitalization lasted for a period 
in excess of 21 days.  However, in light of the above 
regulations, the Board finds that the medical evidence of 
record fails to show that the veteran's hospitalization from 
May 13, 2002 to June 3, 2002 was for treatment of a service-
connected disorder.  

The veteran's diagnoses on admission included cocaine use and 
suicidal ideations, but the inpatient treatment records as a 
whole reflect that the veteran was treated, at varying 
stages, for 4 separately diagnosed disorders: substance 
abuse, substance-induced mood disorder, dysthymia, and 
depression.  Of these disorders, the only one for which 
service connection was ultimately granted was depression, by 
a March 2006 rating decision which assigned a 50 percent 
evaluation effective July 12, 2002.  However although service 
connection is currently in effect for depression, the Board 
notes that service connection was not in effect during the 
course of the veteran's hospitalization; the hospitalization 
period in question ended June 3, 2002, and service connection 
for depression was effective July 12, 2002.  Thus, 
ultimately, the veteran's hospitalization did not include 
treatment for any service-connected disorders.  Accordingly, 
a temporary total rating under 38 C.F.R. § 4.29 for a period 
of hospitalization in excess of 21 days from May 13, 2002, to 
June 3, 2002, for treatment of a service-connected disorder 
is not warranted.


ORDER

An increased evaluation for left hip arthralgia is denied.

An increased evaluation for right ankle disorder is denied.

An effective date prior to September 11, 2002, for the 
assignment of a 30 percent evaluation for right ankle 
disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for residuals of a right bicep tear is 
granted, subject to the applicable regulations concerning the 
payment of monetary benefits.

A temporary total rating under 38 C.F.R. § 4.29 for a period 
of hospitalization from May 13, 2002, to June 3, 2002, for 
treatment of a service-connected disorder, is denied.


REMAND

The Board's September 2005 decision denied the veteran's 
claim for service connection for PTSD on the basis that no 
diagnosis of PTSD was of record.  In its April 2007 Joint 
Motion, the Court concluded that VA failed to satisfy its 
duty to assist.  Specifically, the Joint Motion noted that 
although the veteran indicated during his July 2003 VA 
examination that he had been treated two different private 
facilities, for substance abuse related to his psychiatric 
condition, there was no evidence that VA had ever attempted 
to obtain these treatment records.  To that end, the Joint 
Motion directed that VA must either obtain these records 
directly from the veteran or, by way of the veteran's written 
authorization, from the treating facilities.  For this 
reason, remand of the veteran's claim for service connection 
for PTSD is required.  

Consequently, the veteran's claim for an increased initial 
evaluation for depression must also be remanded, as it is 
inextricably intertwined with his service connection claim 
for PTSD.  For this reason, adjudication of the claim for an 
initial evaluation greater than 50 percent for depression 
will be deferred until the service connection for PTSD 
development is completed.  See, e.g., Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  This also 
avoids piecemeal adjudication of the claims with common 
parameters.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (holding "a claim based on the diagnosis of a new 
mental disorder . . . states a new claim, for the purpose of 
the jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement").

Additionally, the Board's September 2005 decision denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for a back disorder on the basis that no new and 
material evidence had been submitted.  To that end, the 
Court's April 2007 Joint Motion concluded that VA had failed 
to satisfy its duty to notify.  Specifically, the Joint 
Motion noted that while VA had informed the veteran of what 
constituted new evidence pursuant to the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), it did not inform him what 
constituted material evidence sufficient to reopen his claim 
in conjunction with Kent.  Although the ruling in Kent was 
not promulgated until six months after the Board's September 
2005 decision, in light of the Court's April 2007 Joint 
Motion, the Board has no choice but to remand the issue of 
whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
back disorder so that the veteran may be provided with Kent-
compliant notice.

With respect to the veteran's claim for entitlement to TDIU, 
the Board notes that the TDIU rating issue is intertwined 
with the issues remaining on appeal as adjudication of these 
issues may affect the merits and outcome of an adjudication 
of the TDIU issue.  Parker v. Brown, 7 Vet. App. 116 (1994) 
(finding that a claim is intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board).  Accordingly, the 
veteran's other claims should be addressed by the RO prior to 
the Board's consideration of the TDIU presently on appeal. 

Accordingly, the issues of entitlement to service connection 
for post-traumatic stress disorder (PTSD), entitlement to an 
initial evaluation greater than 50 percent for depression, 
whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
back disorder, and entitlement to TDIU are remanded for the 
following actions:

1.  As directed by the April 2007 Joint 
Motion, the RO must review the last final 
rating decision on the issue on appeal.  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Then, the RO must send the 
veteran a letter providing him with a 
statement which sets forth the element(s) 
of service connection for which the 
evidence was found insufficient in the 
last final decision, describes what 
evidence would allow him to reopen his 
claims for entitlement to service 
connection for a back disorder, and 
describes what evidence would be necessary 
to substantiate the element(s) required to 
establish service connection if the claims 
were to be reopened.  Finally, as part of 
the notice letter discussed above, the RO 
must also provide the veteran with 
corrective notice, under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.  
Kent, 20 Vet. App. at 1.

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Specifically, the RO 
must attempt, after procuring 
authorization from the veteran, to obtain 
the private treatment records from 1) the 
"Valley Hope" treatment facility in 
Halstead, Kansas (as indicated in a 
January 2002 VA outpatient treatment 
record) and 2) "Barton County Mental 
Health" facilities, relating to the 
veteran's claimed PTSD.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the directives 
of this Remand have been complied with.  
If any deficiencies are found, the RO must 
implement corrective procedures at once.

4.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above is 
completed, the claims with respect to the 
issues of entitlement to service 
connection for PTSD, entitlement to an 
initial evaluation greater than 50 percent 
for depression, whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service connection 
for a back disorder, and entitlement to 
TDIU must be readjudicated.  If any of 
these claims remain denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


